Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 1 of 9




           COMPOSITE
            EXHIBIT
               B
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 2 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 3 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 4 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 5 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 6 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 7 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 8 of 9
Case 9:16-cv-81871-KAM Document 534-2 Entered on FLSD Docket 09/09/2019 Page 9 of 9
